Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is a Non-Final office action based on application 16/424,729 in response to reply filed October 26, 2020. Claims 1-12 & 14-17 are currently pending and have been considered below.

Allowable Subject Matter
The indicated allowability of claim 9 is withdrawn in view of the newly discovered reference(s) to Kim (Pre-Grant Publication 2018/0166643).  Rejections based on the newly cited reference(s) follow.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chung (Pre-Grant Publication 2017/0082892) in view of Chen (Pre-Grant Publication 2017/0343859), Choi (Pre-Grant Publication 2015/0048333) and Kim (Pre-Grant Publication 2018/0166643).
Regarding claim 9, Chung discloses a display device comprising:
an emission layer/light source (Fig. 1, 10).
a color filter layer (20) disposed on the emission layer, wherein the color filter layer comprises first to third color filters (20a-20c) overlapping the light source, respectively, wherein the first to third color filters emit first light to third light (Paragraph [0008]), respectively, which are different from one another;
a first optical filter layer (30) disposed on the color filter layer, wherein the
first optical filter transmits at least one of the first light and the second light, and reflects or absorbs the third light (Paragraph [0054 & 0065]); and
wherein at least one of the first to third color filters comprises quantum dots (2a/2b).
The first, second and third light can be red, green and blue light (Paragraph [0008]).

Chung does not disclose an organic emission layer which defines a first, second and third pixel or a light focusing layer disposed between the color filter layer and the organic emission layer overlapping the first to third pixel areas wherein at least one of the first to third light focusing parts comprises a micro-prism having a tilting angle from about 20 to 80 degrees. However Chen discloses a display device comprising: 
A light source (Fig. 3a, 10) including an array of OLEDs (131) to form a plurality of pixels wherein the pixels are overlapped by color filter and wavelength conversion material in a display panel (20).

It would have been obvious to those having ordinary skill in the art at the time of invention to form the light source as an array of OLEDs because it will allow control of a specific OLED to be energized to generate blue light and a corresponding pixel region can be turned on (Paragraph [0071]).

Choi discloses a display device comprising:
A light focusing layer (301a) form between a color filter layer (230) and organic emitting layer (370) wherein the light focusing layer comprises first to third parts overlapping the first and third pixel areas.

It would have been obvious to those having ordinary skill in the art at the time of invention to form the light focusing layer between the color filter and pixels because it will improve light efficiency and may eliminate the need for a polarizer used in conventional OLED displays (Paragraph [0053 & 0056]).

Kim discloses a light emitting diode comprising:
A light enhancing/focusing layer (Fig. 1 & 2a-2b, 172) wherein the light enhancing layer includes micro-prisms having a base angle (Fig. 4) of about 10-45 degrees (Paragraph [0077]).
.

Claims 1-8, 10-12, & 14-17 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 1 is allowed because none of the prior art either alone or in combination discloses a display device comprising: a color filter layer disposed on the organic emission layer, wherein the color filter layer comprises first to third color filters overlapping the first to third pixel areas, respectively, wherein the first to third color filters emit first light to third light, respectively, which are different from one another; a first optical filter layer disposed on the color filter layer, wherein the first optical filter transmits at least one of the first light and the second light, and reflects or absorbs the third light; and a light-focusing layer disposed between the color filter layer and the organic emission layer, wherein the light-focusing layer comprises first to third light-focusing parts overlapping the first to third pixel areas, respectively, and wherein a width of each of the first to third color filters is the same as a width of a corresponding one of the first to third pixel areas, in combination with the other limitations of claim 1. Claims 2-8, 10-12 & 14-17 are also allowed based on their dependency from claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON C FOX whose telephone number is (571)270-5016.  The examiner can normally be reached on M-F 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/BRANDON C FOX/Examiner, Art Unit 2818                                                                                                                                                                                                        

/DAVID VU/Primary Examiner, Art Unit 2818